Name: 2008/667/JHA: Council Decision of 7Ã April 2008 concerning the conclusion of the Agreement between the European Space Agency and the European Union on the security and exchange of classified information
 Type: Decision
 Subject Matter: international affairs;  information and information processing;  European construction;  European organisations
 Date Published: 2008-08-14

 14.8.2008 EN Official Journal of the European Union L 219/58 COUNCIL DECISION of 7 April 2008 concerning the conclusion of the Agreement between the European Space Agency and the European Union on the security and exchange of classified information (2008/667/JHA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) At its meeting on 14 May 2007, the Council decided to authorise the Presidency, assisted by the Secretary-General/High Representative (SG/HR) and fully associating the Commission, to open negotiations in accordance with Article 24 of the Treaty on European Union with the European Space Agency, in order for the European Union to conclude a fully fledged Security Agreement with the Agency. (2) Following this authorisation to open negotiations, the Presidency, assisted by the SG/HR, negotiated an Agreement with the European Space Agency on the security and exchange of classified information. (3) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Space Agency and the European Union on the security and exchange of classified information is hereby approved on behalf of the European Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the European Union. Article 3 This Decision shall take effect on the date of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 7 April 2008. For the Council The President R. Ã ½ERJAV